By the Court,

Marcy, J.
The amount recovered before the justice against the appellant being reduced by the verdict in the common pleas ten dollars and more, the appellant is entitled to the costs of the appeal, (2 R. S. 263, § 218,) notwithstanding that the appeal was made previous to the Revised Statutes going into effect. Those statutes take up the proceedings in causes pending where they find them, and where the statutes under which the proceedings were commenced are repealed, the subsequent proceedings must be regulated by the Revised Statutes. Under, the statute by virtue of which the appeal was entered, (Statutes, vol. 6, *211296, c.) the costs in a case of this kind were left to be awarded by the court, as they in their discretion saw fit. That statute is repealed, and there is now no law regulating the costs in cases of this kind but what is to be found in the Revised Statutes, which therefore must govern. Let an alternative mandamus issue.